ORDER
PER CURIAM.
Donald Lee Queen, Jr. (“Movant”) appeals the motion court’s denial of his reopened Rule 29.151 motion for post-conviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal, and we find the motion court did not clearly err in denying Movant’s motion after an evidentiary hearing. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).

. All rale references are to Missouri Supreme Court Rules (2015) unless otherwise indicated.